DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on 03/12/21.  Regarding the amendment, claims 2, 4, 10-12, 14, 18-20 are canceled, claims 1, 3, 5-9, 13, 15-17 are present for examination.
Allowable Subject Matter
Claims 1, 3, 5-9, 13, 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination does not show as recited in claim 1, an electric drive system for vehicle, comprising: 
an inverter unit for converting DC power supplied from outside into AC power; 
an electric motor unit for converting the AC power from the inverter unit into a mechanical rotation and outputting the mechanical rotation from an output shaft; and 
a gearbox unit for decelerating the rotation transmitted from an input shaft and then outputting a decelerated rotation; 
wherein the electric motor unit, the gearbox unit and the inverter unit have independent enclosures respectively, and are fixedly connected to each other in a detachable manner in such a way that the gearbox unit is sandwiched by the electric motor unit and the inverter unit in an axial direction of the input shaft of the gearbox unit, 
the enclosure of the inverter unit has a minimum thickness in the axial direction relative to length and width directions of the enclosure; 
the inverter unit includes one or more layers of inverter circuit boards, and the inverter circuit boards are arranged with their circuit board surfaces substantially perpendicular to the axial direction;
 a partition plate is provided in the gearbox unit for partitioning the interior of the gearbox unit into a gear transmission cavity and a dry cavity for insertion of electric connection lines of the electric motor unit and the inverter unit; and 
the dry cavity includes a docking area for docking of the electric connection lines of the electric motor unit and the inverter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





         /TRAN N NGUYEN/         Primary Examiner, Art Unit 2834                                                                                                                                                                                                                                                                                                                                                                                              
/LEDA T PHAM/           Examiner, Art Unit 2834